Order filed December 8, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00789-CV
                                   ____________

  BRAZORIA COUNTY FORD, LP AND KIRK L. BRANNAN, Appellants

                                         V.

 FORD MOTOR COMPANY, MARK WIGGINS FORD MERCURY, INC.,
          AND MARK WIGGINS, INDIVIDUALLY, Appellees


                    On Appeal from the 23rd District Court
                          Brazoria County, Texas
                        Trial Court Cause No. 30601

                                    ORDER

      Appellant Brazoria County Ford, LP’s notice of appeal in this case was filed
October 4, 2016. To date, the filing fee of $205.00 has not been paid. No evidence
that appellant Brazoria County Ford, LP, is excused by statute or the Texas Rules of
Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5.
Therefore, the court issues the following order.
      Appellant Brazoria County Ford, LP, is ordered to pay the filing fee in the
amount of $205.00 to the clerk of this court on or before December 23, 2016. See
Tex. R. App. P. 5. If appellant Brazoria County Ford, LP, fails to timely pay the
filing fee in accordance with this order, the appeal as to Brazoria County Ford, LP,
will be dismissed. Appellant Kirk L. Brannan’s appeal and appellee Ford Motor
Company’s cross-appeal will remain pending.

                                      PER CURIAM